IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,871


EX PARTE JEFFERY L. VIAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-371-008282-0991017-A IN THE 371ST DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child by contact and sentenced to eight years' imprisonment. 
	Applicant contends, inter alia, that his counsel rendered ineffective assistance because he
failed to timely file a notice of appeal.
	The trial court has determined that Applicant wanted to appeal but that no notice of appeal
or motion to withdraw was filed after Applicant was convicted.  We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.
C-371-008282-0991017-A from the 371st Judicial District Court of Tarrant County.  Applicant is
ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the
sentence had been imposed on the date on which the mandate of this Court issues.  We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Delivered: March 19, 2008
Do Not Publish